Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Response to Amendment

Drawings 
The drawing filed on 6/3/2020 is accepted by the Examiner.
Based on telephone interview on September 6, 2022, with respect to cancellation of claims 4, 11, 18, and amended claims 1, 8 and 15, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-3, 5-10, 12-17 and 19-20 now renumbered as 1-17 are allowed.  

                                              EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Maximilian D. Meese, Reg No. 73,757), on September 6, 2022, without traverse.

           The amended claims 1, 8 and 15 as follows: 
          Cancel claims 4, 11 and 18.

           Claim 1. (Currently Amended) 	A computer-implemented method comprising:
           	receiving, with at least one processor, scan data produced by diffusion imaging of at least a portion of a brain from a magnetic-resonance imaging (MRI) device;
           	generating, with the at least one processor, an initial tractogram by mapping neuronal fiber pathways of a target fiber bundle of the scan data;
           	generating, with the at least one processor, a density map of the at least a portion of the brain using a set of tracts from the initial tractogram;
           	identifying, with the at least one processor, each tract of the set of tracts that passes through a segment of a plurality of segments of the density map more than once, and setting a contribution of said tract to a unique tract count of the segment equal to a threshold pruning value;
           	generating, with the at least one processor, a pruned tractogram from the initial tractogram by identifying at least one segment of the plurality of segments having a unique tract count less than or equal to the threshold pruning value and excluding the at least one segment from the pruned tractogram; and
           	communicating, with the at least one processor, the pruned tractogram for display on a computing device,
           	wherein the pruned tractogram comprises only voxels having unique tract counts greater than the threshold pruning value, and wherein the threshold pruning value is one.
           Claim 4. (Cancelled)
           Claim 8. (Currently Amended) 	A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:
           	receive scan data produced by diffusion imaging of at least a portion of a brain from a magnetic-resonance imaging (MRI) device;
           	generate an initial tractogram by mapping neuronal fiber pathways of a target fiber bundle of the scan data;
           	generate a density map of the at least a portion of the brain using a set of tracts from the initial tractogram;
           	identify each tract of the set of tracts that passes through a segment of a plurality of segments of the density map more than once, and set a contribution of said tract to a unique tract count of the segment equal to a threshold pruning value;
           generate a pruned tractogram from the initial tractogram by identifying at least one segment of the plurality of segments having a unique tract count less than or equal to the threshold pruning value and excluding the at least one segment from the pruned tractogram; and
           communicate the pruned tractogram for display on a computing device,
           wherein the pruned tractogram comprises only voxels having unique tract counts greater than the threshold pruning value, and wherein the threshold pruning value is one.
           Claim 11. (Cancelled)
           Claim 15. (Currently Amended) 	A system comprising a neuronavigator device comprising a non-transitory computer-readable medium and at least one processor that is programmed and/or configured to:
           	receive scan data produced by diffusion imaging of at least a portion of a brain from a magnetic-resonance imaging (MRI) device;
           	generate an initial tractogram by mapping neuronal fiber pathways of a target fiber bundle of the scan data;
           	generate a density map of the at least a portion of the brain using a set of tracts from the initial tractogram;
           	identify each tract of the set of tracts that passes through a segment of a plurality of segments of the density map more than once, and set a contribution of said tract to a unique tract count of the segment equal to a threshold pruning value;
           generate a pruned tractogram from the initial tractogram by identifying at least one segment of the plurality of segments having a unique tract count equal to the threshold pruning value and excluding the at least one segment from the pruned tractogram; and
           display the pruned tractogram,
           	wherein the pruned tractogram comprises only voxels having unique tract counts greater than the threshold pruning value, and wherein the threshold pruning value is one.
           Claim 18. (Cancelled) 


                                                  REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to generating pruned tractograms of neural fiber bundles. The method includes receiving scan data produced by diffusion imaging of at least a portion of a brain from a magnetic-resonance imaging (MRI) device.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 8 and 15, the closest representative of the closest prior art of record (Boada and Cetingul), Boada reference is directed to systems and methods capable of improving acquisition times associated with obtaining diffusion-weighted magnetic resonance imaging data are discussed, and Cetingul reference is directed to magnetic resonance imaging (MRI). In particular, white matter tractography for brain connectivity analysis with magnetic resonance imaging is provided. But neither Boada nor Cetingul teach or suggest, among other things, “generating, a density map of the at least a portion of the brain using a set of tracts from the “initial tractogram”; identifying, with the at least one processor, each tract of the set of tracts that passes through a segment of a plurality of segments of the density map more than once, a “pruned tractogram from the initial tractogram” by identifying at least one segment of the plurality of segments having a unique tract count less than or equal to the threshold pruning value and excluding the at least one segment from the pruned tractogram; and communicating, with the at least one processor, the pruned tractogram for display on a computing device, wherein the pruned tractogram comprises “only voxels” having unique tract counts “greater than the threshold pruning value”, and wherein the threshold pruning value is one”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Boada and Cetingul) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
September 8, 2022